Citation Nr: 1738575	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-26 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for breathing problems. 

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1981.  The Veteran also had subsequent reserve service. 

These matters come before the Board of Veterans' Appeals (Board) from July      2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The RO characterized the Veteran's claims for hypertension and breathing problems as a single claim for "breathing problems with hypertension."  However, as these are sufficiently distinct conditions, the Board has recharacterized the appeal as two separate issues. 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at          the RO concerning entitlement to service connection for a back condition, posttraumatic stress disorder with depression, a sleep disorder, and arthritis, as shown in the electronic claims file (VBMS).  These appeals are listed in the VACOLS appeals tracking system as an active appeal at the RO.  While cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has acknowledged the NODs and is currently in the process of adjudicating the appeals.  Action by the Board at this time may actually delay the RO's action on the appeals.  As such, no action    will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

Initially, there are outstanding VA treatment records.  In various correspondences, the Veteran reported that he had received VA treatment since his discharge from active service.  While treatment records from 1986 and from 1991-2000 have     been requested, records prior to 1986 and from 1987 through 1990 have not been requested or otherwise obtained.  Also, a September 23, 2014 VA treatment record noted that non-VA care consultation reports from September 4, 2014 and September 11, 2014 had been scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Additionally, the record indicates that the Veteran has an active chapter 31 case.  However, his vocational rehabilitation records have not been associated with the claims file.  Accordingly, on remand the Veteran's vocational rehabilitation folder and outstanding VA treatment records, including the VistA Imaging records, must be associated with the record.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and      must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claim for anxiety, he was provided VA psychiatric examinations in June 2011 and February 2015.  The June 2011 examiner stated that the Veteran's current psychological symptoms did not meet the diagnostic criteria for an Axis I diagnosis.  The February 2015 examiner indicated that the Veteran's only current diagnosis was an alcohol use disorder.  Nevertheless, the Veteran's    VA treatment records indicate diagnoses of anxiety.  For the purposes of a service connection claim, there need only be a diagnosed disability at some point during    the course of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a disability is shown during the course of a claim, even if it subsequently resolves while the     claim is still pending).  Accordingly, an addendum opinion is needed to address      the finding in the treatment records.

With regard to the Veteran's claim for hypertension, VA treatment records indicate he is diagnosed with hypertension.  Additionally, a July 1978 service treatment record noted an elevated blood pressure reading of 130/90.  Based on the foregoing, the Board finds that VA hypertension examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With regard to the Veteran's claim for "breathing problems," VA treatment records indicate he has been diagnosed with rhinitis.  A December 1980 service treatment record noted that the Veteran was having trouble breathing and was assessed with allergic rhinitis.  Additionally, at his September 2016 hearing, the Veteran testified that he developed bad sinuses and breathing problems from his work on the flight 
line. Based on the foregoing, the Board finds that VA sinusitis and rhinitis examination is necessary. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request VA treatment records prior to 1986, from 1987 through 1990, from March 18, 2015 to present,          as well as the VistA Imaging records referenced in the September 23, 2014 VA treatment record and associate them with the claims file.  If no records are available,     the Veteran should be notified of such.

2.  Obtain and associate the Veteran's complete VA vocational rehabilitation counseling folder, to include       all evaluations and narrative reports.  If the records are     not available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Ask the Veteran to provide completed release forms with the names and addresses of all medical care providers who have treated him for disabilities on appeal.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

4.  After the above development is completed to the extent possible, send the file to the February 2015 VA mental disorders examiner, if available.  If that psychologist is      not available, the opinion should be sought from another qualified examiner. If an examination is deemed necessary to respond to the questions provided, one should be scheduled. Following review of the claims file, the  examiner should provide an opinion as to whether 
it is at least as likely as not (50 percent probability or      more) that the anxiety noted during the course of the       claim in VA treatment records arose in or is otherwise related to  the Veteran's military service.  A rationale 
for all opinions expressed should be provided.

5.  Schedule the Veteran for a VA hypertension examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's hypertension at least as likely as not (50 percent probability or greater) arose during service or is otherwise related to service,      to include the July 1978 elevated blood pressure reading of 130/90 and/or the Veteran's reported exposure to hazardous cleaning chemicals in service.  A complete rationale for all opinions expressed should be provided.

6.  Schedule the Veteran for a VA sinusitis and rhinitis examination to address his claim for service connection for breathing problems.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any breathing or sinus / rhinitis condition is at least as likely as not (50 percent probability or greater) related to service, to include the Veteran's duties on the flight deck and reported exposure to hazardous cleaning chemicals.  In so opining, the examiner should address the December 1980 service treatment record assessing the Veteran with vasomotor allergic rhinitis.  A complete rationale for all opinions expressed should be provided.

7.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an opportunity     to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

